Citation Nr: 1007958	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether a Substantive Appeal on the issue of entitlement to 
vocational rehabilitation and employment services under the 
provisions of Chapter 31, Title 38, United States Code, was 
timely filed, and if so, whether the claim should be granted.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to June 1982, 
and from August 1984 to March 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 determination, by the Vocational 
Rehabilitation & Employment Division of the above Department 
of Veterans Affairs (VA) Regional Office (RO), that the 
Veteran had not filed a timely Substantive Appeal with regard 
to a March 2007 rating decision which denied entitlement to 
vocational rehabilitation and employment services under 
Chapter 31.  


FINDINGS OF FACT

1.  The Veteran is currently assigned a 30 percent disability 
evaluation for PTSD; a 30 percent disability evaluation for 
posttraumatic headaches; a 20 percent disability evaluation 
for degenerative disc disease of the lumbar spine; a 10 
percent disability evaluation for tinnitus; a 10 percent 
disability evaluation for limitation of motion of the 
cervical spine; a 10 percent disability evaluation for 
traumatic arthritis of the thoracic spine; and a non-
compensable, or 0 percent, disability evaluation for 
bilateral hearing loss, with a combined evaluation of 70 
percent.

2.  Correspondence of record raises a reasonable doubt that 
the Veteran filed his Substantive Appeal in a timely manner.

3.  The Veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests; and, 
as the effects of an employability impairment have been 
overcome, he does not have an employment handicap.


CONCLUSION OF LAW

The Veteran's appeal was timely filed, but the criteria for 
establishing entitlement to vocational rehabilitation 
benefits pursuant to Chapter 31 of Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 5107, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 21.1, 
21.40, 21.51 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enacted a 
number of amendments to Chapter 51 of title 38, United States 
Code, and implementing regulations have been issued, 
pertaining to VA's duty to notify and assist claimants in 
substantiating certain claims for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

With regard to the timeliness of the Veteran's Substantive 
Appeal, the date of receipt of the appeal is not in dispute; 
it is the application of the law which is determinative 
herein.  Because the law, and not the evidence, is 
dispositive in the instant appeal, the Board finds that the 
provisions of the VCAA are not applicable to the Veteran's 
timeliness claim.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable to a claim for non-service-
connected pension when the claimant did not serve on active 
duty during a period of war, as required by law).  The U.S. 
Court of Appeals for Veteran Claims has held that, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty-to-assist nor the duty-to-notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 
(June 23, 2004).

Moreover, the VCAA has been held to be applicable only to 
claims brought under Chapter 51 of Title 38.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The 
present appeal is for Chapter 31 benefits, and therefore does 
not arise under Chapter 51.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

Notwithstanding the fact that the VCAA is not controlling in 
this matter, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present argument and evidence in support of his challenge to 
the denial of vocational rehabilitation and employment (VRE) 
services.  The Board concludes that the requirements for the 
fair development of the appeal have been met in this case.

The April 2008 Statement of the Case (SOC) fully explained 
the criteria for entitlement to VRE services under Chapter 
31.  In addition, the Veteran's various written submissions 
show he was fully apprised of the criteria for entitlement to 
VRE services.  Therefore, VA fulfilled the duty to notify him 
of the evidence needed to substantiate his claim.  Likewise, 
it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with his file, and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In addition, the Veteran 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, that holding is 
inapplicable in these vocational rehabilitation and 
timeliness of appeal matters, which do not involve disability 
compensation.

In addition to the above notice, the Veteran was afforded a 
vocational assessment in February 2007.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Timeliness of Substantive Appeal

A.  Applicable Law

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after an SOC has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

A Substantive Appeal must be a properly completed VA Form 9 
or correspondence which indicates that all of the issues 
presented in applicable SOCs and Supplemental SOCs (SSOCs) 
are being appealed, or must specify the particular issues 
being appealed.  It should also set out specific arguments 
related to alleged errors of fact or law made by the agency 
of original jurisdiction (here, the RO) in reaching the 
determination being appealed.  38 C.F.R. § 20.202.  The 
substantive appeal must be filed with the VA office from 
which the appellant received notice of the decision being 
appealed.  38 C.F.R. § 20.300.  It must be filed within 60 
days after the mailing of the SOC, or within the remainder of 
the one-year period following the mailing of notification of 
the determination being appealed.  38 C.F.R. § 20.302.  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC, and the date of mailing of the 
determination will be presumed to be the same as the date of 
that transmittal letter, for purposes of determining whether 
an appeal has been timely filed.  38 C.F.R. § 20.302(b).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303.

VA regulations further provide that, absent evidence of a 
U.S. postmark, it is presumed that any written document 
required to be "filed within a specified period of time," 
which includes an NOD or Substantive Appeal, was mailed five 
days prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

B.  Facts and Analysis

In this case, notification of the determination denying 
entitlement to VRE benefits was mailed to the Veteran's 
latest address of record on March 26, 2007.  He filed a 
timely NOD (received in April 2007) as to the denial of VRE 
benefits.  Then, he submitted a VA Form 9 that was received 
on February 1, 2008.  An SOC addressing the matter was mailed 
to his most recent address of record (the same address to 
which the March 2007 denial letter had been mailed) on April 
11, 2008.  The letter transmitting the SOC notified the 
Veteran that to perfect his appeal in the matter he had to 
file a Substantive Appeal; notified him that there were 
stringent time limits for filing the Substantive Appeal; and 
enclosed a copy of the VA Form 9.  Under the regulations, he 
had until June 12, 2008 (60 days from the issuance of the 
SOC, since the one-year period following notice of the March 
26, 2007, denial had previously expired) to submit a timely 
response/Substantive Appeal.  38 C.F.R. § 19.30.  The Veteran 
filed a request for an extension of time for good cause to 
file a response to the April 2008 SOC in July 2008.  He also 
filed a VA Form 9 that was received by the RO on July 24, 
2008.  

The Veteran contends in his July 2008 request for extension 
of time that he never received the April 2008 SOC, and that 
the VA Form 9 which was received by the RO in February 2008, 
prior to the issuance of the SOC, should constitute a valid 
Substantive Appeal.  He further contends that he was not 
informed by VA that his February 2008 VA Form 9 would not be 
considered a valid Substantive Appeal. 

The Board finds that the July 2008 VA Form 9 constitutes a 
valid and timely Substantive Appeal.  

Under normal circumstances, there is a presumption of 
regularity that government officials have properly discharged 
their official duties.  See Woods v. Gober, 14 Vet. App. 214, 
220 (2000) (presumption of regularity attaches to "all 
manner of VA processes and procedures"); see also United 
States v.Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).

This presumption of regularity has been consistently applied 
to VA procedures.  The Court has found that a Board decision 
is presumed to have been mailed on the date shown on the 
decision.  See Sandine v. Derwinski, 1 Vet. App. 26 (1990); 
see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  
Similarly the Court has held that the presumption of 
regularity applies to the mailing of an SOC "in the same 
manner that it apples to the BVA [Board] mailing a 
decision."  YT v. Brown, 9 Vet. App. 195, 199 (1996).

Clear evidence to the contrary is required to rebut the 
presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also United States v. Chemical Foundation, supra.  An 
assertion that the notice was not received does not 
constitute such clear evidence.  Ashley, supra, at 309.

Examples of clear evidence to rebut the presumption of 
regularity include mailing a Board decision to an incorrect 
address, Piano v. Brown, 5 Vet. App. 25, 26-27 (1993), and a 
mailed Board decision being returned as undeliverable coupled 
with other possible and plausible addresses available to the 
Secretary at the time of the decision.  See Cross v. Brown, 9 
Vet. App. 18, 19-20 (1996).

In this case, the SOC was mailed to the same address to which 
the March 2007 denial had been mailed, and the Veteran has 
not indicated that he had moved or established a new mailing 
address.  Moreover, there is no indication that the RO 
received the SOC back as undeliverable.  However, the claims 
file includes a series of e-mails between the Veteran and VA 
which support the Veteran's contention that he did not 
receive the SOC in a timely manner.  He initiated contact 
with the Counselor in Charge at the Boise RO in March 2008.  
In his e-mail, the Veteran asked the VA employee if VA had 
received the VA Form 9 which he had mailed in February 2008, 
expressed confusion as to why he was asked to submit a VA 
Form 9 prior to issuance of the SOC, and stated that he had 
not yet received an SOC.  The Boise RO replied the following 
day that they had received the VA Form 9, and that they had 
sent the Veteran's file to the Fort Harrison RO for 
preparation of the SOC.  Further, the e-mail informed the 
Veteran that he would receive a copy of the SOC for comment, 
after which the case would move on to the Board.  

Then, on June 20, 2008, the Veteran sent a follow-up e-mail 
to the same VA employee asking if his appeal was still active 
and for the status of the appeal.  An employee of the Boise 
RO replied in an e-mail the same day that it was believed 
that the Fort Harrison RO had sent the Veteran's file on to 
the Board, and that the Veteran should expect a decision from 
the Board.   

On June 22, 2008, the Veteran wrote another e-mail, 
indicating that he had just received the April 2008 SOC.  He 
stated that he had not received the SOC until then, and 
expressed concern that the SOC did not list the February 2008 
VA Form 9 under the evidence section of the SOC, as he was 
aware that the SOC was dated more than 60 days prior which 
would make his appeal "dead."  

The foregoing e-mails tend to support the Veteran's 
contention that he did not receive the April 2008 SOC in a 
timely manner.  Resolving reasonable doubt in his favor on 
this point, the Board finds that the July 2008 VA Form 9 
constituted a timely Substantive Appeal.  As the RO addressed 
the issue of entitlement to VRE benefits on the merits in its 
April 2008 SOC, that issue is now properly before the Board, 
and the Board will address it below.  

III.  Entitlement to VRE Benefits

A.  Applicable Law

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002 & Supp. 2009); 38 C.F.R. § 21.1 
(2009).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if the veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102 (West 
2002 & Supp. 2009); 38 C.F.R. § 21.40 (2009).

An employment handicap is "an impairment, resulting in 
substantial part from a [service-connected disability rated 
at 20 percent or more], of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes, and interests."  38 U.S.C.A. 
§ 3101(1) (West 2002 & Supp. 2009).

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) the 
individual has a vocational impairment; (b) the effects of 
the employability impairment have not been overcome; and (c) 
service-connected disabilities must contribute in substantial 
part to the overall vocational impairment.  38 C.F.R. § 21.51 
(2009).

Vocational impairment is an impairment of the ability to 
prepare for, obtain, or keep employment in an occupation 
consistent with an individual's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(a).  The effects of a 
vocational impairment are overcome through employment in, or 
qualifying for employment in, an occupation consistent with 
the individual's abilities, aptitudes, or interests.  38 
C.F.R. § 21.51(b).  Service-connected disabilities must have 
an identifiable, measurable, or observable causative effect 
on the overall vocational impairment, but need not be the 
sole or primary cause of the employment handicap.  38 C.F.R. 
§ 21.51(c)(1).

When determining the individual's overall vocational 
impairment, the counseling psychologist or vocational 
rehabilitation counselor will consider the factors identified 
in 38 C.F.R. § 21.50(c).  38 C.F.R. § 21.51(c)(2).

The factors of 38 C.F.R. § 21.50(c) consist of the following:  
(1) the handicapping effects of the individual's service-
connected and non-service-connected disabilities on 
employability and on independence in daily living; (2) the 
individual's physical and mental capabilities that may affect 
employability and ability to function independently in daily 
living activities in family and community; (3) the impact of 
the individual's identified vocational impairments on the 
individual's ability to prepare for, obtain, and keep 
suitable employment; (4) the individual's abilities, 
aptitudes, and interests; (5) the individual's personal 
history and current circumstances (including educational and 
training achievements, employment record, developmental and 
related vocationally significant factors, and family and 
community adjustment); and (6) other factors that may affect 
the individual's employability.

The regulations pertaining to initial evaluations of 
individuals who apply for vocational rehabilitation and 
employment benefits were revised effective April 25, 2007.  
See 72 Fed. Reg. 14,041-43 (Mar. 26, 2007).  This was 
accomplished because, in Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court invalidated certain provisions of 38 C.F.R. 
§ 21.51.  The Court specifically struck down the provisions 
of 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii), and (f)(2), 
which required a causal nexus between a veteran's service-
connected disability and his employment handicap, utilizing 
such language as the service-connected disability must 
"materially contribute" to the impairment to employment.  
The Court in Davenport held that consideration must be given 
to all of a veteran's disabilities, both service-connected 
and non-service-connected, in making a determination as to 
whether an employment handicap exists.

Subsequent to the Davenport decision, however, Congress 
enacted the Veterans' Benefits Improvements Act of 1996, 
Public Law No. 104-275, § 101, 110 Stat. 3323 (Oct. 9, 1996), 
which in part redefined the term "employment handicap."  
The statute essentially reestablished the requirement that a 
veteran's service-connected disabilities must contribute "in 
substantial part" to the employment handicap, with respect 
to applications received on or after the date of enactment in 
order to be entitled to Chapter 31 benefits.  Legislative 
history indicates that the current pertinent regulations, as 
cited above, were promulgated with the intent to reflect the 
statutory language, but that they are essentially 
nonsubstantive changes.  For example, the phrase "resulting 
in substantial part" in the statutory definition of 
"employment handicap" has the same meaning that "material 
contribution" had in the old regulation of 38 C.F.R. § 
21.51(c)(2) (2006).  See 71 Fed. Reg. 50,872-73 (2006).

B.  Facts and Analysis

In this case, the Veteran retired from the Navy and then 
began employment as a VA benefits counselor at the Boise RO.  
In a December 2007 letter, he contended that working with 
other veterans who had posttraumatic stress disorder (PTSD) 
reminded him of his own experiences in the military and 
exacerbated his PTSD, as well as his hypertension.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to VRE benefits.  He is currently 
assigned a 30 percent disability evaluation for PTSD; 30 
percent for posttraumatic headaches; 20 percent for 
degenerative disc disease of the lumbar spine; 10 percent for 
tinnitus; 10 percent for limitation of motion of the cervical 
spine; 10 percent for traumatic arthritis of the thoracic 
spine; and 0 percent (non-compensable evaluation) for 
bilateral hearing loss.  His combined evaluation is 
70 percent.  Thus, he has service-connected disabilities 
evaluated as more than 20 percent disabling, and meets the 
criteria for establishing basic entitlement to vocational 
rehabilitation training.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 
21.40.  However, to establish basic entitlement to vocational 
rehabilitation the Veteran must also show the need for 
vocational rehabilitation due to an employment handicap.  See 
38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.40(b).

The evidence reasonably shows both that the Veteran has a 
vocational impairment and that his service-connected 
disabilities contribute substantially to such impairment.  In 
this regard, his service-connected spine, PTSD, and headache 
disabilities appear to interfere with his physical abilities, 
as noted by Dr. D.N., the counseling psychologist who 
authored the March 2007 Entitlement Determination.  
Specifically, the doctor noted that the Veteran's back pain 
required him to change positions and avoid heavy physical 
demands, and his headaches were aggravated by flourescent 
lights.  Thus, the doctor concluded that there was a clear 
connection between the Veteran's service-connected 
disabilities and his impairment to employment.  Consequently, 
two of the three criteria for establishing an employment 
handicap have been met.  See 38 C.F.R. § 21.51(a),(c).

Nevertheless, to establish that he has an "employment 
handicap," the Veteran must also show that he meets the 
third criterion, that is, that the effects of his vocational 
impairment have not been overcome.  38 C.F.R. § 21.51(b).  
Based on the evidence of record, the Board finds that this 
criterion is not met.   

In a February 2007 Vocational Assessment conducted at 
Community Partnerships of Idaho, Inc. (Community 
Partnerships), the Veteran stated that he wished to obtain 
assistance in obtaining new employment within his physical, 
cognitive, and emotional abilities.  Specifically, he wished 
to obtain a job that involved less contact with people and 
where he could be away from flourescent lighting, and was 
interested in becoming self-employed as a home inspector.  At 
the time of the assessment, he had already independently 
conducted research on this occupation, and had developed a 
business plan.  However, he planned to continue working at VA 
until his business became self-supporting.  He had two 
college degrees, including a Bachelor's degree in sociology.  
Prior to and just after active service, the Veteran had 
experience in construction work, both as a laborer and a 
supervisor.  He developed the ability to read blueprints, 
manage work and materials to meet construction deadlines, and 
understand building codes.  As a recruiter in the Navy, he 
learned to counsel recruits and military personnel, perform 
public speaking duties, enter into negotiations, and process 
paperwork.  The Veteran's aptitude and interest tests 
indicated that he was suited for work where the emphasis was 
placed on working with things, and in using investigation and 
problem solving skills.  The counselor conducting the 
assessment concluded that, in light of the Veteran's plan for 
self-employment and his work background, no particular needs 
for vocational assistance were identified.  

Dr. D. N. wrote an Entitlement Determination in March 2007.  
As part of his determination, he reviewed the assessment 
completed by Community Partnerships.  He also conducted an 
interview with the Veteran, noting that the Veteran had held 
his current employment for six years.  His transferable 
skills included knowledge of claims work which could be 
utilized in positions with insurance companies, and the 
Department of Labor Workers' Compensation Division, both in 
the Federal and State systems.  In addition, the Veteran had 
good credentials for working on Social Security claims, or in 
contract claims development and determinations.  He had 
skills in supervision, public speaking, negotiating, office 
skills, and counseling others.  The doctor noted that the 
Veteran did have impairments to employment, in light of his 
service-connected disabilities.  However, the doctor 
concluded that, given the Veteran's substantial academic 
background, demonstrated ability to obtain and retain stable 
employment, and his current stable employment with good 
transferable skills, he had overcome the effects of the 
impairments of employability.  He had the skills, education, 
and training that would provide for a stable lifestyle with 
good personal marketability.  Further, the Veteran's interest 
in developing his home inspection business appeared to 
require many of the same skills as his current position.  He 
was determined not to be in need of vocational rehabilitation 
at this time.  The doctor further completed a form indicating 
that the Veteran did not have a serious employment handicap.  

The Board does observe the Veteran's lay statements submitted 
in support of his claim indicating that he only continued 
working at VA until his own business became viable so that he 
could pay his bills.  However, none of these lay statements 
indicated that the Veteran would be unable to obtain 
employment that was compatible with his physical limitations, 
and indeed, he asserted in his July 1, 2008, e-mail to VA 
that he had become self-sufficient with his own business.  

Although the Chapter 31 provisions of suitable employment are 
subjective, the Board finds that these provisions do not 
require VA to provide unlimited training for the mere purpose 
of allowing the appellant to have more employment 
opportunities.  The appellant has demonstrated that he is 
able to begin and be successful in a business which utilizes 
his skills and educational experience.  

Regarding Chapter 31 vocational rehabilitation benefits, 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.  Kandik v. Brown, 9 Vet. App. 
434, 438 (1996).  Upon review of the entire evidentiary 
record, the Board finds that the evidence discussed above 
compels the conclusion that the Veteran has indeed overcome 
the effects of his vocational impairment, and that an 
employment handicap is not shown.  Accordingly, the legal 
criteria for establishing basic entitlement to VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, have not been met.

In reaching this determination, the Board is cognizant of the 
Veteran's desire to be reimbursed for any vocational training 
he received in order to start his own business.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible Veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100.  In this 
regard, the Veteran has independence in daily living and is 
capable of obtaining and maintaining suitable employment, and 
indeed, is doing so.  In this regard, the record shows that, 
prior to the termination of the Veteran's employment with VA, 
two different vocational counselors found that he was not in 
need of vocational assistance and had a number of 
transferable skills.  

In conclusion, the preponderance of the evidence is against 
finding that the Veteran has met the criteria for entitlement 
to VRE benefits.  Therefore the benefit-of-the-doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


